UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6970



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CRISHONE CRYSTAL JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James H. Michael, Jr.,
Senior District Judge. (CR-96-30022)


Submitted:   October 18, 2005             Decided:   October 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Crishone Crystal Johnson, Appellant Pro Se. Ray B. Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               By notice of appeal dated May 25, 2005, Crishone Crystal

Johnson seeks to appeal her sentence ordered in a March 4, 1999,

criminal judgment, citing United States v. Booker, 543 U.S. ____,

125 S. Ct. 738 (2005) and Blakely v. Washington, 542 U.S. 296

(2004).       In criminal cases, the defendant must file her notice of

appeal within ten days of the entry of judgment. Fed. R. App. P.

4(b)(1)(A).      The time periods established by Rule 4 are “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978).            Insofar as Johnson appeals the March 4, 1999,

criminal       judgment,        we    dismiss      the   appeal    for   lack    of

jurisdiction.1        2



               Accordingly, the appeal is dismissed.              We dispense with

oral       argument       because    the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                         DISMISSED



       1
      Insofar as Johnson is appealing the February 14, 2005, order
denying her motion to expedite review of a successive 28 U.S.C.
§ 2255 (2000) motion, this court does not have jurisdiction because
the May 25, 2005, notice of appeal is untimely as to that order.
See Fed. R. App. P. 4(a)(1)(B).
       2
      To the extent Johnson may be seeking authorization to file a
second or successive 28 U.S.C. § 2255 (2000) motion pursuant to 28
U.S.C. § 2244 (2000), citing Booker and Blakely, we deny
authorization because the Supreme Court did not announce a new rule
of constitutional law made retroactive to cases on collateral
review with respect to either case.

                                           - 2 -